Title: From Thomas Jefferson to Joshua Dodge, 25 November 1824
From: Jefferson, Thomas
To: Dodge, Joshua,Oxnard, Thomas


Messrs Dodge & Oxnard
Monticello
Nov. 25. 24.
The bearer of this letter is mr John Carr a midshipman on board the N. Carolina ship of war of the US now about to sail  on service in the Mediterranean. he is the son of Colo Saml Carr  my nephew, neighbor & particular friend. should he have occasion to visit marseilles I will ask for him your kind attentions and good offices, of which his correct character will render him worthy, and the obligation will be acknoleged as rendered to myself.Accept my friendly & respectful salutnsTh: J.